           Case 3:16-cv-02787-WHO Document 461 Filed 02/26/19 Page 1 of 4



 1   [COUNSEL LISTED ON SIGNATURE PAGE]

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11    HUAWEI TECHNOLOGIES CO., LTD.,                       Case No. 16-cv-02787-WHO
      HUAWEI DEVICE USA, INC., and
12    HUAWEI TECHNOLOGIES USA, INC.,
                                                           STIPULATED REQUEST FOR
13                   Plaintiffs / Counterclaim-            EXTENSION OF TIME
                     Defendants,
14
      v.
15
      SAMSUNG ELECTRONICS CO., LTD.,
16    SAMSUNG ELECTRONICS AMERICA,
      INC.,
17
                     Defendants / Counterclaim-
18                   Plaintiffs,
19                   and
20    SAMSUNG RESEARCH AMERICA, INC.,
21                   Defendant,
22    v.
23    HISILICON TECHNOLOGIES CO., LTD.,
24                   Counterclaim-Defendant.
25

26
             Pursuant to Civil Local Rule 6-2, Plaintiffs and Counterclaim-Defendants Huawei
27
     Technologies Co., Ltd., Huawei Device USA, Inc., Huawei Technologies USA, Inc., and HiSilicon
28

                                                     1
                                   STIPULATED REQUEST FOR EXTENSION OF TIME
          Case 3:16-cv-02787-WHO Document 461 Filed 02/26/19 Page 2 of 4



 1   Technologies Co., Ltd. (collectively, “Huawei”) and Defendants and Counterclaim-Plaintiffs

 2   Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and Samsung Research

 3   America, Inc. (collectively, “Samsung”), hereby notify the Court that the parties have entered into a

 4   settlement agreement, and move for a 30-day extension of the March 21, 2019 deadline for the

 5   parties to produce expert invoices pursuant to the Court’s February 17, 2019 Order (Dkt. 454). The

 6   parties anticipate that in the next several weeks they will complete the pending steps to finalize the

 7   settlement and ultimately will jointly file a stipulation of dismissal thereby obviating the need for

 8   any further proceedings in this action.

 9          Previous Time Modifications in the Case

10          Pursuant to Civil L.R. 6-2(a), the parties state that there have been 14 previous time

11   modifications in this case: (1) a stipulation extending the time for Samsung to respond to Huawei’s

12   Complaint (Dkt. 30); (2) a stipulation and order rescheduling the initial Case Management

13   Conference and extending the time for Samsung to respond to Huawei’s Complaint (Dkt. 38); (3) a

14   stipulation and order rescheduling the hearing date and briefing deadlines for Samsung’s Partial

15   Motion to Dismiss (Dkt. 62); (4) a stipulation extending the time for Huawei to respond to

16   Samsung’s Answer and Counterclaims (Dkt. 68); (5) a stipulation and order rescheduling the

17   hearing date and briefing deadlines for Samsung’s Partial Motion to Dismiss (Dkt. 83); (6) a

18   stipulation and order rescheduling the initial claim construction disclosure dates (Dkt. 112); (7) a

19   stipulation and order rescheduling the initial technology tutorial and claim construction dates

20   (Dkt. 139); (8) a stipulation and order rescheduling the claim construction hearing date (Dkt. 157);

21   (9) an order extending the close of discovery, resetting the trial date, and adjusting intermediate

22   deadlines (Dkt. 207); (10) an order adjusting certain briefing deadlines on Samsung’s motion for an

23   injunction (Dkt. 239); (11) an order permitting certain fact discovery to be completed out of time

24   (Dkt. 250); (12) an order adjusting certain expert discovery deadlines (Dkt. 272); (13) an order

25   adjusting discovery deadlines regarding Qualcomm Inc. (Dkt. 282); and (14) orders moving the trial

26   date (Dkt. 444).

27   \\

28   \\

                                                       2
                                    STIPULATED REQUEST FOR EXTENSION OF TIME
        Case 3:16-cv-02787-WHO Document 461 Filed 02/26/19 Page 3 of 4



 1   Dated: February 26, 2019                             Respectfully Submitted,
 2   By: /s/ Michael J. Bettinger                         By: /s/ Charles K. Verhoeven (w/ consent)
 3
     Michael J. Bettinger (SBN 122196)                    Charles K. Verhoeven (Cal. Bar No. 170151)
 4   mbettinger@sidley.com                                charlesverhoeven@quinnemanuel.com
     Irene Yang (SBN 245464)                              David A. Perlson (Cal. Bar No. 209502)
 5   irene.yang@sidley.com                                davidperlson@quinnemanuel.com
     SIDLEY AUSTIN LLP                                    QUINN EMANUEL URQUHART &
 6
     555 California Street, Ste. 2000                     SULLIVAN, LLP
 7   San Francisco, California 94104                      50 California Street, 22nd Floor
     Telephone: +1 415 772-1200                           San Francisco, California 94111
 8   Facsimile: +1 415 772-7400                           Tel: 415-875-6600
                                                          Fax: 415-875-6700
 9   David T. Pritikin (pro hac vice)
     dpritikin@sidley.com                                 Kevin Johnson (Cal. Bar No. 177129)
10
     David C. Giardina (pro hac vice)                     kevinjohnson@quinnemanuel.com
11   dgiardina@sidley.com                                 Victoria Maroulis (Cal. Bar No. 202603)
     Douglas I. Lewis (pro hac vice)                      victoriamaroulis@quinnemanuel.com
12   dlewis@sidley.com                                    QUINN EMANUEL URQUHART &
     John W. McBride (pro hac vice)                       SULLIVAN, LLP
13   jwmcbride@sidley.com                                 555 Twin Dolphin Drive, 5th Floor
14   SIDLEY AUSTIN LLP                                    Redwood Shores, California 94065
     One South Dearborn                                   Tel: 650-801-5000
15   Chicago, Illinois 60603                              Fax: 650-801-5100
     Telephone: +1 312 853 7000
16   Facsimile: +1 312 853 7036                           Attorneys for Samsung Electronics Co., Ltd.,
                                                          Samsung Electronics America, Inc., and
17   Attorneys for Huawei Technologies Co., Ltd.,         Samsung Research America, Inc.
18   Huawei Device USA, Inc., Huawei
     Technologies USA, Inc., and HiSilicon
19   Technologies Co., Ltd.

20

21

22

23

24

25

26

27

28

                                                      3
                                    STIPULATED REQUEST FOR EXTENSION OF TIME
         Case 3:16-cv-02787-WHO Document 461 Filed 02/26/19 Page 4 of 4



 1                                             ATTESTATION
 2
            Pursuant to Civil L.R. 5-1(i)(3), the filer of this document attests that concurrence in the
 3
     filing of this document has been obtained from the other signatures above.
 4

 5    Dated: February 26, 2019                            By: /s/ Nathan A. Greenblatt
 6                                                            Nathan A. Greenblatt

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4
                                   STIPULATED REQUEST FOR EXTENSION OF TIME
